Exhibit 10.4

 

Execution Copy

 

First Amendment to the Option Agreement
and the Contingent Payment Agreement

 

This First Amendment to the Option Agreement and the Contingent Payment
Agreement (the “Amendment”) is made and entered into as of October 4, 2005, by
and among Credit Suisse First Boston (USA), Inc., a Delaware corporation (the
“Optionee”), SPS Holding Corp., a Delaware corporation (the “Company”), Select
Portfolio Servicing, Inc., a Utah corporation (the “Servicer”), The PMI Group,
Inc., a Delaware corporation (“PMI”), FSA Portfolio Management Inc., a New York
corporation (“FSA”), and Greenrange Partners LLC, a Connecticut limited
liability company (“Greenrange”) (each of Greenrange, PMI and FSA, individually
an “Optionor” and collectively the “Optionors”).

WHEREAS, the Optionee, the Company and the Optionors have entered into the
Option Agreement, dated as of August 12, 2005 (the “Option Agreement”), pursuant
to which the Optionors have granted the Optionee the option to acquire all of
the outstanding shares of capital stock of the Company;

 

WHEREAS, the Optionee, the Servicer and the Optionors have entered into the
Contingent Payment Agreement, dated as of August 12, 2005 (the “Contingent
Payment Agreement”);

 

WHEREAS, the Optionee has exercised the Option and the parties hereto intend to
consummate the Closing on the date hereof immediately after the execution and
delivery of this Amendment;

 

WHEREAS, the parties hereto desire to set forth their mutual understanding of
the manner in which the Specified Regulatory Matters (as defined below) will be
indemnified under the Option Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.             Certain Definitions.  Capitalized terms used but not defined in
this Amendment shall have the meanings ascribed to such terms in the Option
Agreement.

 

2.             Amendments of Section 1.1 of the Option Agreement.

 

(a)           Section 1.1 of the Option Agreement is hereby amended to insert
the following definitions:

 

“Maximum Indemnification Amount” shall be an amount equal the sum of (i)
$25,000,000 plus (ii) the lesser of (a) the aggregate amount paid by the
Optionors pursuant to Section 11.2(e) based upon the Specified Regulatory
Matters and (b)

 

--------------------------------------------------------------------------------


 

$9,000,000.  The parties hereto agree that under no circumstances shall the
Maximum Indemnification Amount exceed $34,000,000.

 

 “Specified Regulatory Matters” shall mean the matters set forth in
Schedule 1.1(d) hereto.

 

(b)           The Option Agreement is hereby amended to insert a new schedule
entitled “Schedule of Specified Regulatory Matters” as “Schedule 1.1(d)”
thereto.  Such new schedule is attached hereto as Schedule 1.1(d).

 

(c)           Section 1.1 of the Option Agreement is hereby amended to insert
the following immediately after the definition of the term “Regulatory Action”:

 

“The parties hereto agree that the Specified Regulatory Matters shall be deemed
to constitute a Regulatory Action for purposes of the Option Agreement and the
Contingent Payment Agreement.”

 

(d)           Section 1.1 of the Option Agreement is hereby amended to insert
the following immediately after the definition of the term “Regulatory Payment”:

 

“The parties hereto agree that all Losses (which shall include, for this
purpose, any reverse and reimbursement payments made by the Servicer of
premiums, fees or other charges regardless of the beneficiary of such premiums,
fees or other charges) that are paid by the Servicer or any of its Subsidiaries
or Affiliates based upon or arising out of the Specified Regulatory Matters
shall be deemed to constitute Regulatory Payments for purposes of the Option
Agreement and the Contingent Payment Agreement; provided, however, that (i) to
the extent the events giving rise to such Losses occur (A) before the Closing
Date or (B) both before the Closing Date and during the 180-day period
immediately after the Closing Date, 100% of such Losses shall be deemed to
constitute Regulatory Payments for purposes of the Option Agreement and the
Contingent Payment Agreement and (ii) to the extent the events giving rise to
such Losses occur both before the Closing Date and after the 180-day period
immediately after the Closing Date, 50% of such Losses shall be deemed to
constitute Regulatory Payments for purposes of the Option Agreement and the
Contingent Payment Agreement (it being agreed that the remaining 50% of such
Losses shall be borne by the Servicer).  In the event that the Servicer or any
of its Subsidiaries or Affililiates offers, agrees or is required to reverse or
reimburse any premiums, fees or other charges for optional products in
connection with the Specified Regulatory Matters, then the parties hereto agree
that all of such reverse or reimburse payments shall be deemed to constitute
Regulatory Payments for purposes of the Option Agreement and the Contingent
Payment Agreement; provided, however, that Servicer shall be permitted to
respond to an individual customer-initiated complaint or inquiry with a Customer
Accommodation or Customer Reversal to the extent otherwise permitted by the
Contingent Payment Agreement, provided that such complaint or inquiry does not
arise from the Servicer or one of its Subsidiaries or Affiliates contacting such
customer.  The parties hereto further agree that none of the Monthly Contingent
Payments nor the Final Payment Amount shall be reduced, whether as a reduction
to

 

2

--------------------------------------------------------------------------------


 

Professional Services Income (as such term is defined in the Contingent Payment
Agreement) or otherwise, by amounts paid or payable by the Optionors pursuant to
Section 11.2(e) of this Agreement or amounts that are required to be borne by
the Servicer pursuant to this definition or Section 11.2(e) of this Agreement.”

 

3.             Amendment of Section 11.2(e) of the Option Agreement.  Section
11.2(e) of the Option Agreement is hereby amended to insert the following
immediately after clause (iv) of the first sentence:

 

“; provided, however, that the portion of any Regulatory Payments not subject to
indemnification by the Optionors pursuant to this Section 11.2(e) which shall be
borne by the Servicer with respect to the Specified Regulatory Matters shall not
exceed $2,550,000; provided, further, that the portion of any Regulatory
Payments not subject to indemnification by the Optionors pursuant to this
Section 11.2(e) which shall be borne by the Servicer in any event shall not
exceed $3,050,000.”

 

4.             Amendment of Section 11.2(g) of the Option Agreement.  Section
11.2(g) of the Option Agreement is hereby amended such that the number
“$25,000,000” in such section is deleted and replaced with the term “Maximum
Indemnification Amount”.

 

5.             Amendment of Article V of the Option Agreement.  The first
sentence of Article V of the Option Agreement is hereby amended to insert the
following immediately after the word “hereof” and immediately before “, the
Company”:

 

“and except for the Specified Regulatory Matters”

 

6.             Disclosure of the Specified Regulatory Matters.  The Optionee
hereby agrees that neither the Company nor any Optionor has been or is in breach
of the Option Agreement for not delivering a Disclosure Schedule Supplement in
respect of the Specified Regulatory Matters.

 

7.             Amendment of Sections 3.3(b) and 3.3(c) of the Option Agreement. 
The parties hereto agree that the Company shall accrue an incentive bonus
payment of $3,300,000 and an income tax benefit of $1,245,750 during the third
quarter of fiscal year 2005 and shall reflect such accruals on the Estimated
Closing Balance Sheet, the Actual Closing Balance Sheet and the Closing Balance
Sheet.  The parties hereto agree that, notwithstanding anything to the contrary
contained in the Option Agreement, neither the Company nor the Optionors make
any representations or warranties concerning whether such accruals are in
accordance with GAAP or otherwise recorded in the same manner as the Company’s
consolidated balance sheet as of December 31, 2004.  Sections 3.3(b) and 3.3(c)
of the Option Agreement are hereby amended such that the number “$15,500,000” is
deleted and replaced with the number “$17,554,250” in each such section.

 

8.             Amendment of Article VII of the Option Agreement.  The parties
hereto agree to amend Article VII of the Option Agreement to insert the
following as a new Section 7.11 thereof:

 

3

--------------------------------------------------------------------------------


 

“Section 7.11         Mutual Cooperation.  (a)  Following the Closing Date, the
parties agree to mutually cooperate with respect to the Specified Regulatory
Matters and other actions, suits, litigations, arbitrations, proceedings,
investigations or inquiries (“Other Actions”) involving a party hereto.  Such
cooperation shall include, to the extent reasonably requested by a party (a
“Requesting Party”), the provision by the other parties of reasonable access
during normal business hours to the books and records of such other parties
(each a “Cooperating Party”); provided, however, that a Cooperating Party may
restrict the foregoing access to the extent that (i) in the reasonable judgment
of the Cooperating Party, any law, treaty, rule or regulation of any
Governmental Entity applicable to such Cooperating Party requires such
Cooperating party or its Subsidiaries to restrict or prohibit access to any such
properties or information, (ii) in the reasonable judgment of the Cooperating
Party, the information is subject to confidentiality obligations to a third
party, (iii) such disclosure would result in disclosure of any trade secrets of
third parties or (iv) disclosure of any such information or document could
reasonably result in the loss of attorney client privilege.  In addition, each
party shall use commercially reasonable efforts to make its officers and
employees available on a mutually convenient basis to provide an explanation of
any information provided hereunder.

 

(b)  Any information obtained after the Closing Date pursuant to this
Section 7.11 (“Confidential Information”) shall be used solely for the purpose
of evaluating, defending and resolving the Specified Regulatory Matters and
Other Actions and shall be kept confidential (and shall not be disclosed) by the
Requesting Party and all persons obtaining such information on such Requesting
Party’s behalf or who obtain such information from such Requesting Party. 
Confidential Information shall not include information that (A) is or becomes
generally available to the public other than as a result of disclosure by the
Requesting Party or its Representatives, (B) is or becomes available to the
Requesting Party or its Representatives from sources that are not known by the
Requesting Party to have any obligation not to disclose such information or (C)
is independently generated by the Requesting Party without use of or reference
to any proprietary or confidential information of the Disclosing Party.
 Notwithstanding the foregoing, Confidential Information may be disclosed by a
Requesting Party (x) to its directors, officers, employees, representatives
(including, without limitation, financial advisors, attorneys and accountants)
or agents (collectively “Representatives”) who need to know such information if
the Requesting Party informs such Representatives of the confidential nature of
such information and directs them to treat such information confidentially and
to use such information for no purpose other than as specifically permitted by
this Agreement, (y) if the Requesting Party is legally required to make such
disclosure as a result of a court order, subpoena or similar legal duress,
provided that prior to such disclosure, the Requesting Party gives to the
Cooperating Party prompt written notice of its receipt of such order or subpoena
or similar document so that the Cooperating Party has a reasonable opportunity
prior to disclosure to obtain a protective order (if disclosure of Confidential
Information is so required, the Requesting Party shall disclose only that
portion of such information that is so required and shall assist the

 

4

--------------------------------------------------------------------------------


 

Cooperating Party in obtaining protective orders or undertakings that
confidential treatment will be accorded to any such information furnished) and
(z) if it determines that it is required to disclose such Confidential
Information pursuant to applicable laws or the rules or regulations of a
Governmental Entity (including the Securities and Exchange Commission) or self
regulatory organization (including the New York Stock Exchange), provided that
in such event, it shall only disclose that portion of the Confidential
Information which it is advised by counsel is required to be disclosed (after
consulting with the Cooperating Party as to such disclosure and the nature and
wording of such disclosure) and shall exercise all commercially reasonable
efforts to obtain confidential treatment, to the extent available, of documents
that are to be filed with a Governmental Entity that constitute Confidential
Information.  In the event of termination of this Agreement, each Requesting
Party shall promptly return to the Cooperating Party all Confidential
Information in its possession (including all written materials prepared or
supplied by or on its behalf containing or reflecting any Confidential
Information) and will not retain any copies, extracts or other reproductions in
whole or in part of any Confidential Information.  Each party shall be
responsible for the breach of the terms of this Section 7.11 by its
Representatives.

 

(c)  Each Requesting Party agrees to reimburse the Cooperating Party for its
reasonable out-of-pocket costs, if any, of gathering and copying any information
pursuant to this Section 7.11 or for providing explanations of such
information.  Any request for reimbursement pursuant to this Section 7.11 shall
be made in writing and shall provide reasonable detail of such out-of-pocket
costs together with appropriate documentation of such out-of-pocket costs.

 

(d)  Notwithstanding anything to the contrary contained in this Section 7.11,
the obligations of the parties contained in Sections 7.11(b) and (c) shall not
apply to any information provided to a party hereto pursuant to any other
provision of this Agreement or the Contingent Payment Agreement and nothing in
this Section 7.11 shall limit, modify or otherwise affect any other provision of
this Agreement or the Contingent Payment Agreement.”

 

9.             Amendments to the Contingent Payment Agreement.

 

(a)           Section 1 of the Contingent Payment Agreement is hereby amended to
insert the following immediately at the end of the definition of the term
“Mortgage Loan Servicing Error”:

 

“or a violation by SPS of applicable law with respect to any optional product
relating to such Portfolio Mortgage Loans.”

 

(b)           Section 7(b) of the Contingent Payment Agreement is hereby amended
to insert the following immediately after clause (iii):

 

“and (iv) SPS may modify its practices of collecting premiums, fees and charges
for optional products relating to the Mortgage Loans so long as it collects such
premiums,

 

5

--------------------------------------------------------------------------------


 

fees and charges consistent with its practices for collecting premiums, fees and
charges for optional products relating to the other Portfolio Mortgage Loans
(including, for the avoidance of doubt, transitions of collection of such
premiums, fees and charges for the Mortgage Loans to third parties if SPS does
not collect premiums, fees and charges for optional products on the other
Portfolio Mortgage Loans).”

 

10.           No Other Amendments; Option Agreement and Contingent Payment
Agreement Remain in Effect.  Except as expressly amended by Sections 2, 3, 4, 5,
7 and 8 of this Amendment, the Option Agreement shall remain in full force and
effect in the form in which it existed immediately prior to the execution and
delivery of this Amendment.  Except as expressly amended by Section 9 of this
Amendment, the Contingent Payment Agreement shall remain in full force and
effect in the form in which it existed immediately prior to the execution and
delivery of this Amendment.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of law thereof.

 

12.           Entire Agreement; No Third Party Beneficiaries.  The Option
Agreement, as amended by this Amendment, the Contingent Payment Agreement, as
amended by this Amendment, and the Purchase Agreement (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and
thereof and (b) are not intended to confer any rights or remedies upon any
Person other than the parties hereto and thereto.

 

13.           Amendments.  No amendments, changes or modifications to this
Amendment shall be valid unless the same are in writing and signed by the
parties hereto.

 

14.           Counterparts.  This Amendment may be executed in multiple
counterparts.  Each counterpart shall be an original, but altogether shall
constitute one and the same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Optionee, the Servicer, the Company and each of the
Optionors have executed this Amendment or caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

CREDIT SUISSE FIRST BOSTON (USA), INC.

 

 

 

By

/s/ Neil Radey

 

Name:  Neil Radey

 

Title:  Managing Director and General Counsel

 

 

 

SPS HOLDING CORP.

 

 

 

By

/s/ M. Hollingsworth

 

Name:

 

Title:

 

 

 

THE PMI GROUP, INC.

 

 

 

By

/s/ Donald P. Lofe, Jr.

 

Name: Donald P. Lofe, Jr.

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By

/s/ Glen S. Corso

 

Name: Glen S. Corso

 

Title: Group SVP

 

 

 

 

FSA PORTFOLIO MANAGEMENT INC.

 

 

 

By

/s/ Bruce E. Stern

 

Name: Bruce E. Stern

 

Title: General Counsel & Managing Director

 

 

 

 

GREENRANGE PARTNERS LLC

 

 

 

By

/s/ J.H. Ozanne

 

Name:

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

 

SELECT PORTFOLIO SERVICING, INC.

 

 

 

By

/s/ M. Hollingsworth

 

Name:

 

Title:

 

Signature Page to First Amendment to Option Agreement
and Contingent Payment Agreement

 

 

8

--------------------------------------------------------------------------------